While I concur in the majority's disposition of the second assignment of error, I respectfully dissent from the sustaining of the first assignment of error. The trial court's discretion to overrule a motion to withdraw a guilty plea under Crim. R. 32.1 is well established. Even prior to sentencing, an accused does not have an automatic right to withdraw a guilty plea where the plea is based upon extensive plea bargaining. State v. Perdue (Sept. 13, 1977), Franklin App. Nos. 77AP-284 and 77AP-285, unreported.
Under decisions of federal courts which are applicable to Crim R. 32.1 (State v. Smith [1977], 49 Ohio St.2d 261
[3 O.O.3d 402]), it is clear that where a defendant offers no reason for wishing to withdraw his plea of guilty or does not attack the validity of his guilty plea, the trial court does not abuse its discretion in overruling such a motion. United States v. Valdez
(C.A. 5, 1971), 450 F.2d 1145; United States v. Lombardozzi (C.A. 2, 1971), 436 F.2d 878, certiorari denied 402 U.S. 908. As the rule plainly states, a motion to withdraw a plea of guilty is granted "to correct manifest injustice."
In the case before us, it is clear from the record that defendant understood his plea bargain and that he would receive a minimum sentence only if he testified against his brother. The record reflects that defendant's only reason for wishing to withdraw his guilty plea was that he wanted to "take his chances." There is no allegation that would support a finding of manifest injustice. Nor is there any assertion that defendant actually did comply with his part of the plea bargain by assisting the prosecutor in the case against his brother. The trial court did not abuse its discretion by imposing a higher penalty upon defendant than that which defendant thought he was going to receive if he had complied with his part of the plea bargain. To have overruled his motion to withdraw the guilty plea, and then impose the minimum four-year sentence, would have been highly unfair to the state because the state had agreed tonolle prosequi three other charges against defendant in return for the guilty plea on one count, and defendant's assistance in the prosecution of his brother.
I would overrule the first assignment of error and affirm the judgment of the trial court.